 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ANTHONY ELLIS

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                         )   CASE NO. 17-CR-00204-MCE
                                                     )
11                                  Plaintiff,       )
                                                     )
12                                                   )
     v.                                              )
13                                                   )   STIPULATION AND ORDER TO
                                                     )   CONTINUE JUDGEMENT AND SENTENCING
14 ANTHONY ELLIS,                                    )
                                                     )
15                                  Defendant.       )
                                                     )
16 __________________________________                )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Cameron Desmond, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp,
20
     attorney for defendant, Anthony Ellis, that the previously scheduled sentencing date of May 7, 2020, be
21
     vacated and the matter set for sentencing on June 25, 2020 at 10:00am.
22
            This continuance is requested to allow counsel additional time to develop equity material to
23
     provide to probation and to the Court and to research several issues in order to address the guideline
24
     analysis. I have contacted Ms. Desmond and Ms. Morehouse and they have no objection to the
25
     additional time needed to finalize this case.
26
            In light of the above request the following revised sentencing schedule is requested - Judgement
27
     and Sentencing – June 25, 2020; Reply or Statement of Non - Opposition to Motion to Correct PSR due
28
            //
 1
     June 18, 2020; Motion to Correct PSR due June 11, 2020; the PSR has been filed.
 2

 3

 4 Dated: April 8, 2020                                       Respectfully submitted.

 5
                                                                /s/ Kyle R. Knapp
 6                                                            Kyle R. Knapp
                                                              Attorney for Defendant, Anthony Ellis
 7

 8

 9
     Dated: April 8, 2020                                     Respectfully submitted.
10

11                                                              /s/ Cameron Desmond
                                                              Cameron Desmond
12                                                            Assistant U.S. Attorney
                                                              Attorney for Plaintiff
13

14          IT IS SO ORDERED.

15 Dated: April 9, 2020

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
